
	
		I
		112th CONGRESS
		2d Session
		H. R. 4330
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mrs. Noem (for
			 herself and Mrs. Hartzler) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to clarify the maximum distance between Farm Service Agency county offices for
		  purposes of the closure or relocation of a county office for the Farm Service
		  Agency.
	
	
		1.Driving distance for purposes
			 of prohibition on closure or relocation of county offices for the Farm Service
			 AgencySection 14212(b)(1) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 6932a(b)(1)) is
			 amended by inserting driving after 20 each place
			 it appears.
		
